DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 07 May 2021 for application number 16/692,403. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 2-21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 7-11, 14-18, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen et al. [hereinafter as Hansen] (US 2012/0260182 A1) in view of Herf et al. [hereinafter as Herf] (US 7,761,507 B2).
In reference to claim 2, Hansen teaches a method comprising:
identifying, by a server, user content recommendations made by a user through interaction with a user interface, the user content recommendation specifying a reaction of the user to a distinct component of a page that includes multiple different components [para 0038 discloses sharing event nodes that correspond to a particular type of action taken by a user while sharing content, for instance browsing, e.g. reaction of the user; inherently, for example, a browser would have various components];
generating a visualization of the user content recommendations that presents a timeline of the user content recommendations and, for each content recommendation, text of the distinct component recommended by the user through the content recommendation; and providing the visualization for presentation at the client device [para 0041 discloses displaying a sharing visualization that presents a detailed analysis of sharing patterns of a user(s) over time; for example, shared content may be tweets, emails, etc., e.g. text-based content].
However, while Hansen teaches the ability to provide a visualization of recommendation history, as expressed above, Hansen does not explicitly teach a page that includes multiple different components; detecting interaction with a visualize content recommendation history control at a client device; in response to detecting the interaction with the visualize content recommendation history control: generating a visualization.
Herf teaches a page that includes multiple different components [Fig. 4, col. 12, lines 15-30 disclose various components, for instance, a conversation and images]; detecting interaction with a visualize content recommendation history control at a client device; in response to detecting the interaction with the visualize content recommendation history control: generating a visualization [Fig. 4, col. 12, lines 15-30 disclose the ability for a user to make a selection to view previously shared content].
It would have been obvious to one of ordinary skill in art, having the teachings of Hansen and Herf before him at the time of invention was made, to modify the invention above as disclosed by Hansen to include the functionality as taught by Herf in order to obtain a visualization system in which a recommendation history visualization may be viewed upon user interaction with an interface. 
One of ordinary skill in the art would have been motivated to obtain a visualization system in which a recommendation history visualization may be viewed upon user interaction with an interface to provide a faster, less cumbersome experience for a user [Herf, col. 1, line 45].

In reference to claim 3, Hansen and Herf teach the invention of claim 2 above.
Hansen further teaches The method of claim 2, further comprising providing a graph illustrating content recommendation history for the user over a specified time period [para 0041 discloses displaying a sharing visualization that presents a detailed analysis of sharing patterns of a user(s) over time; Figs. 9-14 give examples of visualizations].

In reference to claim 4, Hansen and Herf teach the invention of claim 2 above.
Herf further teaches The method of claim 2, wherein generating the visualization comprises generating the visualization to include a component that enables the user to select specific content recommendations or groups of content recommendations to be included in the user content recommendations presented at the client device [Fig. 4, col. 12, lines 6-14 disclose the ability to share content with others].

In reference to claim 7, Hansen and Herf teach the invention of claim 2 above.
The method of claim 2, further comprising parsing the user content recommendations to identify the text of the distinct component recommended by the user through the content recommendation [para 0039 discloses analyzing, e.g. parsing, data to create a sharing event structure that illustrates sharing events; para 0105 discloses analyzing the share data to generate various statistics, including explanation of text associated with shared content and topics of the content items being shared].

In reference to claim 8, Hansen and Herf teach the invention of claim 7 above.
The method of claim 7, further comprising classifying each of the user content recommendations based on the identified text of the distinct digital component [para 0105 discloses a characteristic associated with the types of content items being shared, explanation of text associated with shared content, and topics of the content items being shared].

In reference to claims 9-11 and 16-18, claims 9-11 and 16-18 are rejected by the same reasons as that of claims 2-4, respectively.

In reference to claims 14-15, claims 14-15 are rejected by the same reasons as that of claims 7-8, respectively.

In reference to claim 21, claim 21 is rejected by the same reasons as that of claim 7.

Claims 5-6, 12-13, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hansen in view of Herf further in view of Helfman et al. [hereinafter as Helfman] (US 2008/0222562 A1).
In reference to claim 5, Hansen and Herf teach the invention of claim 2 above.
The method of claim 2, further comprising a format in which the user content recommendations will be presented [para 0106 discloses that the sharing visualization may be presented in various forms, including cascade views, story view, tree view, bar graph view, radar view, etc.].
However, Hansen and Herf do not explicitly teach providing a graph type control that enables the user to specify a format.
Helfman teaches providing a graph type control that enables the user to specify a format [paras 0004, 0008-0009 disclose that a user may choose a type of graph to present data].
It would have been obvious to one of ordinary skill in art, having the teachings of Hansen, Herf, and Helfman before him at the time of invention was made, to modify the invention above as disclosed by Hansen and Herf to include the functionality as taught by Helfman in order to obtain a visualization system in which a recommendation history visualization may be viewed upon user selectin of a format type. 
One of ordinary skill in the art would have been motivated to obtain a visualization system in which a recommendation history visualization may be viewed upon user selectin of a format type to provide an appropriate way of presenting data to a particular user [Helfman, paras 0005-0007].

In reference to claim 6, Hansen, Herf, and Helfman teach the invention of claim 5 above.
Helfman further teaches The method of claim 5, wherein the format is one of a pie chart or a table format [paras 0003-0004 disclose pie charts].
Hansen further teaches The method of claim 5, wherein the format is one of a pie chart or a table format [Fig. 7, para 0109 discloses the sharing data in tabular form].

In reference to claims 12-13 and 19-20, claims 12-13 and 19-20 are rejected by the same reasons as that of claims 5-6, respectively.

Response to Arguments
	Applicant contends that the prior art does not teach “identifying, by a server, user content recommendations made by a user through interaction with a user interface, the user content recommendation specifying a reaction of the user to a distinct component of a page that includes multiple different components’’ or generating, in response to detecting an “interaction with the visualize content recommendation history control,” a visualization of the user content recommendations that presents a timeline of the user content recommendations and, for each content recommendation, text of the distinct component recommended by the user through the content recommendation.” Examiner respectfully disagrees. 
Hansen teaches identifying, by a server, user content recommendations made by a user through interaction with a user interface, the user content recommendation specifying a reaction of the user to a distinct component of a page that includes multiple different components [para 0038 discloses sharing event nodes that correspond to a particular type of action taken by a user while sharing content, for instance browsing, e.g. reaction of the user; inherently, for example, a browser would have various components]. Clearly, user content recommendations are disclosed by Hansen [“sharing content”, para 0038, line 6]. Further disclosed in this paragraph are actions taken by a user while sharing content, e.g. reactions of a user. No limiting definition of “reaction” exists in the claim language or in the Specification. Therefore, “reaction” is being broadly interpreted as a user action in response to content sharing. 
Hansen further teaches generating a visualization of the user content recommendations that presents a timeline of the user content recommendations and, for each content recommendation, text of the distinct component recommended by the user through the content recommendation; and providing the visualization for presentation at the client device [para 0041 discloses displaying a sharing visualization that presents a detailed analysis of sharing patterns of a user(s) over time; for example, shared content may be tweets, emails, etc., e.g. text-based content]. Examples are given of text of the shared content [para 0041, line 5, “tweets…emails”].
Although Hansen inherently teaches various components of content [inherently, for example, a browser would have various components], as expressed above, Herf further explicitly teaches a page that includes multiple different components [Fig. 4, col. 12, lines 15-30 disclose various components, for instance, a conversation and images]; detecting interaction with a visualize content recommendation history control at a client device; in response to detecting the interaction with the visualize content recommendation history control: generating a visualization [Fig. 4, col. 12, lines 15-30 disclose the ability for a user to make a selection to view previously shared content]. 
Therefore, the combination of prior art reasonably teaches the presented claim limitations. 

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Robinson et al. (US-20120124486-A1) discloses the ability to share and post content, as well as review content submitted by a user [claim 6].
	Pronk et al. (US-20110251988-A1) discloses a rating history for content [para 0059].
	Neff et al. (US-20090217196-A1) discloses suggestions relating to content [para 0154].

	GAROFALO (US-20090019375-A1) discloses transparency level of objects based on priority or precedence [para 0044].
	KAWASAKI (US-20080168394-A1) discloses history of user’s reviews of content [para 0004].
	Smith et al. (US-8078615-B2) discloses rating content to provide recommendations [col. 3, line 51].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                    

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173